Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claims 1 and 16 to obviate the previous rejection to claims 1-5 and 16-20 in regard to 35 U.S.C 112(b) indefiniteness.  The previous rejection to the said claims is hereby withdrawn.

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-20 are found to be allowable. Claims 1-20 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The combination of limitations involves a system and/or a method involving: a plurality of endpoints situated in a different geographic location and containing at least one server computing device configured to provide a network-accessible service associated with a network address;
a plurality of global access points associated with the network-accessible service, and are associated with different geographic locations.  The individual global access points advertise a network prefix of the network address as reachable via the access point; client devices can subsequently route data packets to that network address via the individual global access points.  When a network packet is received from a client addressed to the network address, the individual global access points select a flow manager from a plurality of flow managers, route the network packet to the selected flow manager, and using the selected flow manager to select a data center including one or more of the plurality of endpoints.  The individual global access points select an endpoint, to which to route the network packet, based on implementation of a selection algorithm corresponding to a consistent hashing algorithm that determines a score for the network packet, whereby the endpoint is selected without using anycast methodology and is not based on implementation of a distribution algorithm corresponding to a product of network and geographic criteria and distribution criteria; and route the network packet to the selected endpoint.
The closest prior art of record Sirkin (US Patent Application Publication, 2006/0064478), Dickinson (US Patent No. 9407539), and Lorenz (US Patent No. 10091098), in combination, teaches feature servers (equated to the claimed endpoints) within a server farm in distinct geographic regions; feature servers provide one or more services supported by a communication network.  The combination also teaches load balancers (equated to the claimed access points) residing in front of the server farms (i.e., data centers); the load balancers each [i.e., access point] advertise the virtual IP address (such as a shared Anycast address); when a packet addressed to a customer anycast IP address is received, endpoint and data center associated to a common anycast IP address are selected based in part on geographical distance.  The received packet is subsequently dispatched to the destination address of the selected endpoint/data center.
However, no prior art reference alone or combination of prior art references disclose or suggest the individual global access points select a flow manager from a plurality of flow managers, route the network packet to the selected flow manager, and using the selected flow manager to select a data center including one or more of the plurality of endpoints.  The individual global access points select an endpoint, to which to route the network packet, based on implementation of a selection algorithm corresponding to a consistent hashing algorithm that determines a score for the network packet.  Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416
/AJIT PATEL/Primary Examiner, Art Unit 2416